Citation Nr: 0007137	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $427.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision of the Committee on 
Waivers and Compromises of the Philadelphia, Pennsylvania 
Regional Office (RO) which denied the veteran's request for 
waiver of recovery of an overpayment of compensation benefits 
in the amount of $427 on the basis that it would be against 
equity and good conscience.  

In the veteran's substantive appeal in July 1998, he 
requested to appear before a Traveling member of the Board.  
The veteran later canceled this request in July 1999 by 
stating that he no longer wanted a hearing, but rather wanted 
the case forwarded to the Board for a decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

3.  The veteran has been in receipt of disability 
compensation since 1945.

4.  The veteran received additional compensation for a spouse 
for many years until November 1997 when the RO retroactively 
terminated the spousal benefits when it was learned that the 
veteran's spouse had died in September 1996.

5.  The veteran's claims file contains one copy of the 
veteran's wife's death certificate which the RO received in 
August 1997.

6.  The veteran is at least partially at fault in the 
creation of the overpayment by his failure to timely report 
additional compensation that he was paid for his wife 
following her death; fault on the part of VA is not 
documented.

7.  It is not shown that recovery of the overpayment of 
compensation benefits would deprive the veteran of basic 
necessities.

8.  Recovery of the overpayment would defeat the intended 
purpose of VA disability compensation benefits.

9. Failure to make restitution in the amount of $427 would 
result in unfair gain to the veteran.

10.  The veteran is not shown to have changed his position to 
his detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
amount of $427 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is a World War II combat veteran receiving 
compensation for residuals of a gunshot wound to the right 
foot rated 30 percent disabling.

By letters dated July 1989 and August 1997, the RO informed 
the veteran that the compensation for his service-connected 
disability included an additional amount for his spouse 
and/or children and that he was responsible for reporting any 
changes in the number of his dependents.  

In an August 1997 letter to the RO, the veteran said that it 
had come to his attention that he was still being paid 
benefits for his dependent wife and that his wife had died on 
September [redacted], 1996.  He said that he had advised VA of her 
passing and had changed his insurance beneficiary.  He 
enclosed his wife's death certificate and a VA Designation of 
Beneficiary form dated in October 1996 designating his 
daughters as beneficiaries of his life insurance benefits. 

In November 1997 the RO informed the veteran in writing that 
his payments were being reduced on the basis that his marital 
and/or dependency status had changed.  In this regard, the RO 
said that it was removing the veteran's wife as of November 
1997 based on the receipt of her death certificate showing 
that she died in September 1996.  

In another letter to the veteran in December 1997, the RO 
informed the veteran that his wife had been removed from his 
award as of October 1, 1996, based on her death certificate 
showing that she died in September 1996.  The RO further 
informed the veteran that because he could change his 
beneficiary at any time, evidence that he changed 
beneficiaries did not serve as sufficient notice of his 
wife's death and an overpayment had been created by the 
adjustment.  

Later in December 1997 the RO issued the veteran another 
letter informing him that he had been paid more than he was 
entitled to receive and that he owed VA $427.

In December 1997 the veteran requested a waiver of 
indebtedness and said that he did not feel that he was at 
fault in the creation of the overpayment.  He said that he 
did, in fact, advise VA that his wife had passed away in a 
reasonable period of time. 

The veteran completed a Financial Status Report in December 
1997 stating that he had no debts and a net monthly income of 
$1585 after expenses.  

A Compensation and Pension Award Letter (VA Form 21-8947) 
dated in December 1997 contains a notation that the veteran's 
insurance file did not contain the veteran's wife's death 
certificate.

In a February 1998 decision, the RO denied the veteran's 
request for waiver of indebtedness.  In doing so, the RO 
determined that the factor of fault in the creation of the 
debt was decided in the veteran's favor based on his 
statements that he had promptly reported his wife's death to 
VA.  The RO also determined that the veteran had a 
significant amount of available monthly income and that the 
repayment of the debt would not cause undue financial 
hardship or defeat the purpose of the VA benefits that he 
continued to receive. 

In a March 1998 Notice of Disagreement, the veteran opined 
that he was not at fault in the creation of the overpayment 
since he had notified VA of his wife's death in a reasonable 
period of time.  He also said that the fact that he was able 
to repay the debt should not be a consideration.

In May 1998 the Committee on waivers and Compromises 
reconsidered the veteran's request for waiver of indebtedness 
and continued to deny the request.

In his substantive appeal in July 1998, the veteran said that 
he felt like he was being penalized for someone else's 
mistake.  He said that he was one month late in reporting his 
wife's death and was thus willing to pay back one month of 
the additional compensation.  He went on to say that that it 
wasn't his fault that it took VA another 12 months to find 
out that they were overpaying him and that he shouldn't have 
to pay for VA's mistake. 

In an October 1998 statement, the veteran stated that he 
followed all of the proper procedures by forwarding his 
wife's death certificate to the RO on October 22, 1996.


II.  Legal Analysis

The veteran has satisfied the threshold requirement for 
presenting a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has set forth a claim 
which is plausible.  The Board is also satisfied that 
attempts to obtain all relevant evidence have been made.  Id.  

Next, the Board must determine whether the debt was properly 
created.  The overpayment at issue resulted from the RO's 
retroactive termination in November 1997 of the veteran's 
entitlement to additional compensation benefits for his 
spouse.  The record clearly shows that the veteran was paid 
additional VA compensation up to November 1997 on the basis 
that he had a spouse pursuant to 38 U.S.C.A. § 1115, despite 
the fact that his wife had died in September 1996.  According 
to the evidence, VA was not aware of the death of the 
veteran's spouse until August 1997, when the veteran notified 
the RO of her death and submitted her death certificate.  
Accordingly, the Board finds that the RO properly terminated 
the veteran's additional benefits for a spouse effective 
November 1, 1997, as provided by 38 C.F.R. § 3.500(g)(2) and 
the overpayment charged against the veteran for the pertinent 
period was properly created.  

Pursuant to 38 U.S.C.A. § 5302(a), a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  The Committee's 
February 1998 decision denying the veteran's request for 
waiver included a determination that the appellant was free 
of fraud, misrepresentation, or bad faith.  The Board will 
accept the determination and limit the current review to the 
issue of whether or not recovery of an overpayment of 
compensation benefits is warranted on the basis of equity and 
good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
an good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the record and having considered the 
contention of the veteran, the Board finds that the veteran 
was not without fault in the matter of this overpayment.  He 
was advised on at least one occasion (in an October 1989 
letter) that the compensation he was receiving included an 
additional amount for his wife and that he was responsible 
for reporting any changes in the number of his dependents.  
Although he completed a change of beneficiary form with VA in 
October 1996 for purposes of government life insurance, this 
form by itself does not adequately put VA's regional office 
on notice of the death of his wife for compensation purposes.  
This is so since a veteran is entitled to change the 
beneficiary of his life insurance policy at any time for any 
reason.  See 38 C.F.R. § 8.22.  Thus, the mere fact that he 
did not designate his wife as a beneficiary of his life 
insurance in October 1996 does not in any way constitute 
notification of her death for compensation purposes.  
Assuming for the moment that the veteran did inform the 
insurance center of the death, this alone would not be 
adequate to inform the RO of the death in the absence of 
information supplied by the veteran that he was entitled to 
receive compensation.  The RO and Insurance Center functions 
are independent of each other and without some indication in 
the record that the veteran actually informed the RO of his 
wife's death, it cannot be said that there was any 
significant fault on the part of VA to counterbalance the 
fault of the veteran.

The veteran later stated in October 1998 that he had 
forwarded a copy of his wife's death certificate to VA in 
October 1996.  However, the evidence in the claims file does 
not reflect this and contains just one copy of the veteran's 
wife's death certificate which the RO received in August 
1997.  A review of the veteran's insurance folder by the RO 
reportedly did not reveal a copy of the death certificate.  
Even assuming arguendo that the RO did lose or misplace a 
copy of the veteran's wife's death certificate that the 
veteran sent in October 1996, the veteran still bears some 
responsibility for waiting until August 1997 to report his 
continuous receipt of additional compensation for his wife.  
In other words, he should have known by the fact that his 
compensation was not thereafter reduced after notifying VA of 
his wife's death that he was still receiving additional 
monies for his wife.  

In regard to the element of undue hardship, the veteran 
contends that his ability to pay the debt should not be a 
consideration and that he should not have to pay the debt 
because VA was at fault in the creation of the debt.  
Contrary to the veteran's contention, the law specifically 
requires that consideration be given to six elements of 
equity and good conscience, including whether recovery of the 
indebtedness would deprive the veteran (and his family) of 
basic necessities thereby creating financial hardship.  
38 C.F.R. § 1.965(a).  In this regard, the veteran completed 
a Financial Status Report in August 1997 showing that he had 
a total net monthly income of $2325 and total monthly 
expenses of $740, leaving a net monthly income after expenses 
of $1585.  The veteran also reported having no debts.  Thus, 
it is clear that recovery of the $427 debt would not cause 
undue financial hardship in that it would not deprive the 
veteran of the ability to provide for himself with the basic 
necessities.  In fact, the veteran indicated in a July 1998 
substantive appeal that he already paid the $427 debt to VA 
in April 1998.  

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits are intended, inasmuch as the 
veteran continues to be entitled to the receipt of disability 
compensation at the 30 percent level, recovery of the 
overpayment would appear to defeat the purpose of the 
compensation benefits.  However, it is also for consideration 
that the amount of VA compensation is a relatively small part 
of the veteran's monthly income; thus, the impact of this 
element is somewhat lessened in that the veteran is not 
dependent on the monthly compensation in order to meet his 
financial obligations.  Moreover, the Board finds that 
failure to make restitution of the full amount of overpayment 
would result in unfair gain to the veteran.  VA made 
erroneous payments of benefits based on incorrect marital 
status information which was not clarified until August 1997, 
with the result being that the veteran received more than he 
was entitled to receive under the law and more than other 
veterans in the same situation.  To allow him to retain such 
benefits under these circumstances would result in unjust 
enrichment.  

Finally, it has neither been alleged nor shown that reliance 
of the appellant's compensation benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  While acknowledging that the elements 
addressed above are not all inclusive, there is no additional 
evidence in the record for the Board to consider under the 
equity and good conscience standard which would impact this 
decision.

In summary, while it appears that at least one of the 
elements in the equity and good conscience standard favors 
the veteran's claim for waiver, i.e., recovery of the 
overpayment would appear to defeat the purpose of the 
compensation benefits in view of the veteran's continuing 
entitlement to receive disability compensation at the 30 
percent level, the remaining elements favor the government's 
right to insist on repayment.  This is especially so when 
considering that overpayment of compensation benefits is a 
valid debt to the government, and there is no reason that the 
veteran should not accord the government the same 
consideration that he would accord other creditors.

As the preponderance of the evidence is against the veteran's 
claim for waiver, the benefit-of-the-doubt doctrine does not 
apply, and the claim for waiver must be denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $427 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

